PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Kline et al.
Application No. 15/737,222
Filed: 15 Dec 2017
For: NON-INVASIVE METHOD FOR MEASURING SOUND FREQUENCIES CREATED BY VORTICES IN A CAROTID ARTERY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 15, 2021, to revive the above-identified application.
 
The petition is DISMISSED.
 
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed January 2, 2021, which set a three (3) month shortened statutory period for reply. A five (5) month extension of time] pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on May 25, 2021.  The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on October 6, 2021. A Notice of Abandonment was mailed on October 14, 2021.
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, in this case a compliant inventors oath or declaration for each named inventor, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either See MPEP 711.03(c)(II)(C) and (D).  
 
The present petition lacks item (1) above. A compliant inventor’s oath or declaration for each named inventor has not been filed. On October 6, 2021 the petitioner filed a declaration for inventors Bret Kline, Peter Bakema, Young Truong, Richard Finlayson and Orville Day.  However, the declaration is not in compliance with 37 CRR 1.63 which states; 
(1) Identify the inventor or joint inventor executing the oath or declaration by his or her legal name; 
(2) Identify the application to which it is directed; 
(3) Include a statement that the person executing the oath or declaration believes the named inventor or joint inventor to be the original inventor or an original joint inventor of a claimed invention in the application for which the oath or declaration is being submitted; and 
The person executing the oath or declaration. 
A renewed petition must include a proper oath/declaration.  As such the petition cannot be granted at this time.  
.Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 


Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)